


Exhibit 10.119

 

ADOPTION OF FOURTH AMENDMENT TO THE

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

WHEREAS, the Board of Directors of Assured Guaranty Ltd. (the “Company”)
authorized the President and Chief Executive Officer of the Company (and certain
other officers of the Company) to adopt the Fourth Amendment to the Assured
Guaranty Ltd. Supplemental Employee Retirement Plan (the “Fourth Amendment”).

 

NOW, THEREFORE, the undersigned, Dominic Frederico, the President and Chief
Executive Officer of the Company, hereby adopts the Fourth Amendment in the form
attached hereto, to be effective January 6, 2012.

 

/s/ Dominic Frederico

 

Dominic Frederico

President and Chief Executive Officer of Assured Guaranty Ltd.

 

Date: January 5, 2012

 

1

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

 

WHEREAS, Assured Guaranty Ltd. (the “Company”) maintains the Assured Guaranty
Ltd. Supplemental Employee Retirement Plan, as amended and restated effective
January 1, 2009 (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended effective January 6, 2012, by adding
the following as a new Exhibit C to the Plan:

 

“Exhibit C

 

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

Account Balances Transferred From the Assured Guaranty Ltd. Supplemental
Employee Retirement Plan to the Assured Guaranty Corp. Supplemental Executive
Retirement Plan

 

Effective January 6, 2012, the Company shall transfer the Account balances of
Participants in the Plan who are US Taxpayers to the extent such Accounts are
invested in a Investment Return Rate alternative other than Units in the
Employer Stock Fund (such transferred account balances referred to herein as the
“Transferred Accounts”) from the Plan to the Assured Guaranty Corp. Supplemental
Executive Retirement Plan (the “AGC Plan”).  The Transferred Accounts shall be
subject to the terms of the AGC Plan, including, but not limited to, Exhibit B
of the AGC Plan.  The transfer shall not include that portion of any Account
invested in Units in the Employer Stock Fund.”

 

2

--------------------------------------------------------------------------------
